Title: To Benjamin Franklin from Jean-Charles-Pierre Lenoir, 25 February 1785
From: Lenoir, Jean-Charles-Pierre
To: Franklin, Benjamin


				
					a Paris le 25 fevrier 1785
				
				J’ai reçu Monsieur, la lettre que vous m’avez fait l’honneur de m’Ecrire, Et J’ai fait Expedier aussitot le Passeport dont a besoin le sr. Vonheinen pour retourner En hollande.
				
				J’ai l’honneur d’Etre avec un respectueux attachement Monsieur, Votre trés humble Et trés obeissant Serviteur
				
					
						Lenoir
					
					M. franklin ministre plenipotentiaire des Etats unis de l’amerique a Passy
				
			